DETAILED ACTION
This Office action for U.S. Patent Application No. 16/983,183 is responsive to the Request for Reconsideration filed 3 May 2021, in reply to the Non-Final Rejection of 4 February 2021.
Claims 1–16 are pending.
In the prior Office action, claims 1–16 were objected to for various formatting informalities.  Claims 1–16 were rejected under 35 U.S.C. § 102(a)(1) as anticipated by CN 108600725 A (“Shang”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s traversal of the claim objections has been considered but it is not persuasive.  As non-limiting examples of deficiencies in the claim formatting requirements, claim 1 recites steps of “generating a plurality of weighting values” and “adjusting a weighting value of the infrared light” in the same indentation, and claim 2 recites steps of dividing an image into multiple statistical windows and taking average values in the same indentation.  The formatting requirements help protect an applicant’s rights by ensuring every claim limitation is considered during prosecution.  Due to Applicant’s open denial of the deficiencies with respect to 37 C.F.R. § 1.75(i) and the ignoring of the deficiency with respect to the requirement for claim separation under 35 C.F.R. § 1.52(b), further deficient replies of this nature will not be considered to be made in good faith and will be considered non-responsive.
Applicant’s arguments with respect to claim 1 have been considered but they are not persuasive.  Applicant alleges that the Shang method “to eliminate the influence of infrared light signals on visible light components” for “a white balance correction device” (3 May 2021 “REMARKS/ARGUMENTS” (“Rem.”) 3) is patentably distinguishable from the claimed “method . . . to reduce impact caused by the infrared light to white balance” because the teachings of Shang allegedly do not disclose generating red, green and blue adjustment “weighting values . . . according to the image information of the infrared channel” and “adjusting a weighting value of the infrared light” in the three color component channels.  The examiner disagrees.  Shang recites at ¶¶ 0077–78 a method including step 31 of calculating the “de-infrared intensity of each color component . . . that is, its correction ratio to the infrared component of the smallest image unit”, followed by step 2 of subtracting “the product of the infrared component and the corresponding correction ratio” for each color component, in order to complete “the infrared correction of each color component”.  Applicant has not shown sufficient evidence that the de-infrared intensity or infrared correction ratio for each component is not a color component “weighting value” as claimed, nor that the “product of the infrared component and the corresponding correction ratio” removed from each color component is an adjusted infrared weighting value for the respective color components as claimed.  The claim rejections will be updated to show the claim mappings to Shang more explicitly.

Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 C.F.R. § 1.52(b).  In particular, please note the spacing between individual claims; it is difficult to determine in p. 2, for example, the format of multiple claims presented continuously within a single unparagraphed block of text is not clear.
Claims 1–3, 5–12, and 14–16 are objected to for want of conformity to 37 C.F.R. § 1.75(i), which requires each limitation or step in a claim to be separated by a line indentation.  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–16 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by CN108600725 A (“Shang”).  An English-language translation available from Espacenet is relied on and is added to the record.
Shang, directed to white balance for RGB-IR image data, teaches with respect to claim 1:
A method for auto white balance for an image-sensing device (¶ 0004–06, white balance correction for images produced from image sensor), comprising:
receiving an image having image data of a red channel, a green channel, a blue channel and an infrared channel (¶ 0014, 0025; sensor R, G, B, and IR channels);
restoring the image data to colors in a red-green-blue color space (¶ 0010, 0012, RGB-IR data);
generating a plurality of weighting values for adjusting values of the red channel, the green channel and the blue channel of the image according to image information of the infrared channel (¶ 0025, correcting each color components to eliminate infrared component of R, G, B, and IR channels; 0077, more specifically, determining “de-infrared intensity of each color component . . . that is, its correction ratio to the infrared component of the smallest image unit”),
and adjusting a weighting value of the infrared light in the image information of the [three color channels] after performing an infrared weighting allocation (¶¶ 0076–0081, adjusting infrared correction intensity parameter K; particularly ¶ 0078, product of infrared component and corresponding correction ratio),
so as to reduce impact caused by the infrared light to white balance (¶ 0025, infrared correction unit eliminates infrared component);
obtaining a white balance gain when performing an infrared weighting calculation on the values of the [three color channels] (¶ 0027, “white balance gain calculation unit is connected to the infrared correction unit”); and
multiplying the values of the [three color channels] by the white balance gain (¶ 0016, white balance correction unit corrects each color component by the infrared correction unit according to the gain parameter)
and outputting a new image (¶ 0017, transmitting the infrared corrected and white balance corrected image data),
whereby auto white balance is performed (id.).

Regarding independent claim 9, Shang teaches an image-sensing device, comprising:
an RGBIr photo sensor (¶ 0004, RGB-IR image sensor) with a color filter array (¶ 0070, “optical filters and filters matched with the RGB-IR sensor”) that is capable of retrieving visible light and infrared light simultaneously (¶ 0004, “RGB-IR is an image sensor that can simultaneously receive visible light and infrared light signals”); and
an image signal processor configured to perform the steps including (¶ 0011, white balance correction device):
[the claim 1 method] (claim 1 rejection supra).

Regarding claims 2 and 10, Shang teaches:
wherein, before obtaining the white balance gain, the image is divided into multiple statistical windows (¶ 0018, blocks of color component data),
and an average value of the values of the [three color channels] and the infrared channel is used as the image data for each channel of the statistical windows (id., average value of the color components of the blocks).

Regarding claims 3 and 11, Shang teaches:
wherein, when obtaining the image data of the infrared channel of the image, an average value of the values of the infrared channel is used as a global infrared light value (¶ 0030, subtract infrared channel values from the three color channel values and average these subtracted values);
an infrared ratio table is used to obtain the infrared weighting allocation for each statistical window (¶ 0036, use predetermined response curve parameters representing ratios relating to infrared correction)
so as to perform the infrared weighting calculation on the values of the red channel, the green channel and the blue channel of the image (id.).

Regarding claims 4 and 12, Shang teaches:
wherein, in the step of performing the infrared weighting calculation, the average value for each statistical window is calculated (¶ 0018, block average statistics on the R, G, and B components),
the values of the red channel, the green channel and the blue channel for each statistical window is obtained (id., outputting the average value of the block color components),
and the infrared weighting calculation is performed on the red channel, the green channel and the blue channel (id., calculating R, G, and B white balance gains)
so as to obtain the white balance gain (id.).

Regarding claims 5 and 13, Shang teaches:
wherein the white balance gain includes a red-channel white balance gain, a green-channel white balance gain and a blue-channel white balance gain (¶ 0018, calculating R, G, and B gains of the effective white block).

Regarding claims 6 and 14, Shang teaches:
wherein, after obtaining the image data of the infrared channels in the image, an average value of the values of the infrared channels is used as a global infrared light value (¶ 0030, subtract infrared channel values from the three color channel values and average these subtracted values);
the infrared weighting allocation for each statistical window is obtained according to an infrared ratio table (¶ 0036, use predetermined response curve parameters representing ratios relating to infrared correction)
so as to perform the infrared weighting calculation on the values of the red channel, the green channel and the blue channel (id.).

Regarding claims 7 and 15, Shang teaches:
wherein, after adjusting the weighting value of the infrared channel in the image, sums respective to the values of the [three color channels] are obtained (¶ 0083, average each of R, G, and B color components; averaging includes summing as a step),
and another sum of the values of the green channel is taken as the green-channel white balance gain (¶ 0039, interpolate G component separately after eliminating infrared interference);
after that, the red-channel white balance gain and the blue-channel white balance gain are calculated (¶¶ 0040–0041, restore and interpolate all channels using the interpolated G component).

Regarding claims 8 and 16, Shang teaches:
wherein, after obtaining the image data of the infrared channels in the image, an average value of the values of the infrared channels is used as a global infrared light value (¶ 0030, subtract infrared channel values from the three color channel values and average these subtracted values);
the infrared weighting allocation for each statistical window is obtained according to an infrared ratio table (¶ 0036, use predetermined response curve parameters representing ratios relating to infrared correction)
so as to perform the infrared weighting calculation on the values of the red channel, the green channel and the blue channel (id.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662.  The examiner can normally be reached on M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487